EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference number 31A is used to designate a tank/reservoir and standpipe in Fig. 1.  Please correct Figure 1 and Paragraphs [0011-0012] accordingly.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming an aligned disc choke for managed pressure drilling.  The system and method has a conduit forming part of a drilling fluid return path from a wellbore has at least one flow restrictor disposed on an interior surface of the conduit. A drill string is disposed through the interior of the conduit and has at least one flow restrictor disposed on an exterior surface of the drill string. At least one flow restrictor disposed on the exterior surface of the drill string and arranged to function cooperatively with the at least one flow restrictor on the interior surface of the conduit to selectively restrict flow of drilling fluid between the drill string and the conduit. Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims. Clark et al. US Patent 9,957,774 (Clark) is similar to the claimed invention. Clark teaches utilizing pressure restriction devices (202a-d) that create can control the pressure in an annulus during drilling. (Fig. 2).  However, Clark does not teach at least one flow restrictor disposed on the exterior of a drill string and At least one flow restrictor disposed on the exterior surface of the drill string and arranged to function cooperatively with the at least one flow restrictor on the interior surface of the conduit to selectively restrict flow of drilling fluid between the drill string and the conduit. Vail, III et al. US Patent 9,027,673 (Vail) is similar to the claimed in invention.  Vail teaches a drilling system with a restriction (154) between a drill string and another conduit. However, the restrictor (154) does not selectively restrict the flow of drilling fluid.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676